Citation Nr: 1119424	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-28 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include an allowance for burial expenses and an allowance for plot or interment expenses.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1955 to March 1957.  He died in September 2006.  The appellant seeks entitlement to nonservice-connected burial benefits as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in March 2009, in part, so that the appellant could be provided with the amended regulations of 38 C.F.R. § 3.1600, which governs the payment of burial benefits and allowances for plot and interment expenses.  It was noted that effective December 2006, the amended provision of 38 C.F.R. § 3.1600(f) liberalized the criteria for qualifying for a plot or interment allowance and provides that, for claims filed on or after December 16, 2003, the claimant must show the following in order to qualify:

(1)  The deceased veteran is eligible for burial in a national cemetery;
(2) The veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States;
(3) The applicable provisions of this section and §§ 3.1601 through 3.1610.

As the appellant filed her claim in October 2006, the amended regulations under 38 C.F.R. § 3.1600(f) apply to her claim.  Since the appellant had not been notified of the correct law and regulations pertinent to her claim, the Board remand directed the RO to furnish the appellant with the amended regulations for burial allowance and plot or interment allowance in a supplemental statement of the case.

The RO subsequently provided the appellant with a supplemental statement of the case in March 2010, but the amended regulation for 38 C.F.R. § 3.1600(f) still was not provided.

The Board is obligated by law to ensure that the RO complies with its directives.  The US Court of Appeals for Veterans Claims has found that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Furnish the appellant a supplemental statement of the case that includes the current laws and regulations governing allowances for burial and internment or plot expenses and afford her an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


